DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0158367 to Basu et al.
As concerns claims 1 and 15, a computer-implemented method/CRM , comprising: 
collecting information associated with a user (0009-0010; “associated with” is a broad term, the vehicle data is associated with the user), the information including at least one of a dataset (0023), a data dashboard, a data report, and usage information associated with the user;  
5determining a preference (0009-user preferences) of the user based on the collected information; 
in response to the dataset being updated (0041-0042-any new or additional data would “update” the dataset; 0026-updated), detecting an alert (0010-fault data) associated with a data change based on the determined preference of the user (0010-customization, user preference); and 


As concerns claim 10, an electronic device, comprising: a processing unit (Fig. 1, 20); a memory (Fig. 1, 26) coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts comprising: 
5collecting information associated with a user, the information including at least one of a dataset (0023), a data dashboard, a data report, and usage information associated with the user (0009-0010; “associated with” is a broad term, the vehicle data is associated with the user); 
determining a preference (0009-user preferences) of the user based on the collected information; 
in response to the dataset being updated (0041-0042-any new or additional data would “update” the dataset; 0026-updated), detecting an alert (0010-fault data) associated with a data 10change based on the determined preference of the user (0042-compared to preferences); and 
providing a notification (0011-alerting user) associated with the detected alert to the user.  

As concerns claims 102 and 11, the invention according to claims 1 and 10, wherein the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time (0028); and in response to the access frequency being below a predetermined threshold, determining the user as a target user for notification (0028-user can specify number of events to be notified).

from at least one of the data report and the data dashboard (“data report” or “dashboard” are not selected from claim 1, thus limitation does not apply); 20determining weights of the plurality of charts based on a size and a location of each of the plurality of charts on the data report or the data dashboard (“data report” or “dashboard” are not selected from claim 1, thus limitation does not apply); and determining the preference of the user based on the weights of the plurality of charts (“data report” or “dashboard” are not selected from claim 1, thus limitation does not apply).  

As concerns claim 4, the method according to claim 1, wherein the determining a preference of the user 25comprises: in response to the data dashboard (“dashboard” are not selected from claim 1, thus limitation does not apply) being absent for the user, obtaining a second data dashboard from a second user who is in the same team with the user ((“dashboard” are not selected from claim 1, thus limitation does not apply); and determining the preference of the user based on the second data dashboard from the second user (“dashboard” are not selected from claim 1, thus limitation does not apply).  

As concerns claims 5 and 13, the invention according to claims 1 and 10, wherein the detecting an alert associated with a data change comprises: 20WO 2020/140247PCT/CN2019/070331in response to the dataset being updated, obtaining data to be analyzed from the dataset based on the preference (0042); generating an alert candidate based on a set of analyses on the obtained data (0042); and in response the alert candidate satisfying a predetermined condition, determining the 5alert candidate as the alert (0043; 0027).  

As concerns claims 6 and 14, the invention according to claims 5 and 13, wherein the generating an alert candidate comprises at least one of: performing a diff-analysis by comparing the obtained data in current version and the 10corresponding data in previous version to detect whether there is at least one of a significant value change (0011-reaches threshold), a ratio change, and an abnormity; and performing a time series analysis on the obtained data in current version and the corresponding data in previous version to detect whether there is at least one of an outlier, a change point (0011-threshold; 0026-analyze gathered data in light of historical data), a trend, an unimodality, and a clustering.  

As concerns claim 7, the method according to claim 1, wherein the providing a notification associated with the detected alert to the user comprises: making a prediction (0012-probability determined) to the dataset according to the detected alert; and providing the notification including the prediction to the user via at least one of an 20email (0011-email), a mobile message, a feed, a notification center and a homepage presentation. 

As concerns claim 8, the method according to claim 1, wherein the providing a notification associated with the detected alert to the user comprises: obtaining one or more previous alerts (0026-historical data; 0028-number of times of previous event) that have been sent to the user; and 25in response to the detected alert being different type from the one or more previous alerts, sending a notification email (0011-data delivery, email; 0032) of the notification to the users, the notification email including a description of the alert, a chart of the alert, and a link to the data dashboard or the data report.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2012/0232951 disclose a dashboard; USPN 8,024,330 disclose alerts; USPGPub 2016/0330279 disclose data change notification (synchronization).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JOHN B WALSH/Primary Examiner, Art Unit 2451